DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 3–16 is/are pending.
Claim(s) 2 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2021 was filed after the mailing date of the non-final Office Action on 06 October 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07 February 2022.  These drawings are acceptable.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 3, 4, and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102/103
Claim(s) 1–5, 7, and 9–16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopatin et al. (US 2010/0261071 A1, hereinafter Lopatin).
Regarding claim 1, Lopatin discloses a solid-state lithium ion rechargeable battery (300, [0070]) comprising:
a laminated body (302, 304, 309) which includes a positive electrode layer (304), a negative electrode layer (309), and a solid electrolyte (302) sandwiched between the positive electrode layer (304) and the negative electrode layer (309, [0070]); and
a liquid repellent film (308) which is provided to be in contact with the laminated body (FIG. 3B, [0061]),
wherein the liquid repellent film (308) contains a fluorine element and a carbon element (see polytetrafluoroethylene, [0061]), and
the liquid repellent film (8) has a contact angle of 30° or more when an acetic acid aqueous solution having a purity 0f 99.7% is dropped thereon (see polytetrafluoroethylene, [0061]),
an existence ratio of the fluorine element with respect to the carbon element in the liquid repellent film is 1.5 times or more and 2.0 times or less (see polytetrafluoroethylene, [0061]), and
the liquid repellent film (308) is formed by deposition of perfluorocyclobutane on the laminated body (FIG. 3B, [0061]).
Polytetrafluoroethylene has a formula of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the fluorine element with respect to the carbon element in polytetrafluoroethylene is 2.0.
Polytetrafluoroethylene films can be formed by the deposition of perfluorocyclobutane as evidenced by Kammermaier (see PTFE, §1), Ningel (see PTFE-like films, §4), and Yeo (see PTFE, P10198/C2/L20–41).
"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The instant application discloses the liquid repellent film with the claimed contact angle is formed of a polymer compound containing –CF2–. Polytetrafluoroethylene is a polymer compound containing –CF2–. Therefore, the liquid repellent film of Lopatin possesses the claimed contact angle.
claim 3, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein an existence ratio of the fluorine element detected when the liquid repellent film is measured from an outer surface side using an X-ray photoelectron spectroscopy is 35% or more (see polytetrafluoroethylene, [0061]).
Polytetrafluoroethylene has a formula of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the fluorine element is polytetrafluoroethylene is 67%.
Regarding claim 4, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein an existence ratio of an oxygen element detected when the liquid repellent film is measured from the outer surface side using the X-ray photoelectron spectroscopy is 10% or less (see polytetrafluoroethylene, [0061]).
Polytetrafluoroethylene has a formula of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the oxygen element in polytetrafluoroethylene is 0%.
Regarding claim 5, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein existence ratios of a hydrogen element and a silicon element in the liquid repellent film are 1 mol % or less, respectively (see polytetrafluoroethylene, [0061]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the hydrogen and silicon elements in polytetrafluoroethylene is 0%.
Regarding claim 7, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein heat resistance of the liquid repellent film is 200° C or more (see polytetrafluoroethylene, [0061]).
The melting point of polytetrafluoroethylene is 327°C, which indicates a heat resistance of 200°C or more.
Regarding claim 9, Lopatin discloses a mounted body comprising a solid-state lithium ion rechargeable battery (300, [0070]) including:
a laminated body (302, 304, 309) which includes a positive electrode layer (304), a negative electrode layer (309), and a solid electrolyte (302) sandwiched between the positive electrode layer (304) and the negative electrode layer (309, [0070]); and
a liquid repellent film (308) which is provided to be in contact with the laminated body (FIG. 3B, [0061]),
wherein the liquid repellent film (308) contains a fluorine element and a carbon element (see polytetrafluoroethylene, [0061]), and
the liquid repellent film (8) has a contact angle of 30° or more when an acetic acid aqueous solution having a purity 0f 99.7% is dropped thereon (see polytetrafluoroethylene, [0061]),
an existence ratio of the fluorine element with respect to the carbon element in the liquid repellent film is 1.5 times or more and 2.0 times or less (see polytetrafluoroethylene, [0061]), and
the liquid repellent film (308) is formed by deposition of perfluorocyclobutane on the laminated body (FIG. 3B, [0061]);
an external terminal each connected to the positive electrode layer (304) and the negative electrode layer (309) of the solid-state lithium ion rechargeable battery (FIG. 3B, [0070]; and
a substrate (201) which is joined with the external terminal and the solid-state lithium ion rechargeable battery via a solder (FIG. 3B, [0066]).
Polytetrafluoroethylene has a formula of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the fluorine element with respect to the carbon element in polytetrafluoroethylene is 2.0.
Polytetrafluoroethylene films can be formed by the deposition of perfluorocyclobutane as evidenced by Kammermaier (see PTFE, §1), Nigel (see PTFE-like films, §4), and Yeo (see PTFE, P10198/C2/L20–41).
"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The instant application discloses the liquid repellent film with the claimed contact angle is formed of a polymer compound containing –CF2–. Polytetrafluoroethylene is a polymer compound 2–. Therefore, the liquid repellent film of Lopatin possesses the claimed contact angle.
Regarding claim 10, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein the existence ratio of the fluorine element is 45% or more (see polytetrafluoroethylene, [0061]).
Polytetrafluoroethylene has a formula of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the fluorine element is polytetrafluoroethylene is 67%.
Regarding claim 11, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein the existence ratio of the fluorine element is 45% or more and 70% or less (see polytetrafluoroethylene, [0061]).
Polytetrafluoroethylene has a formula of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the fluorine element is polytetrafluoroethylene is 67%.
Regarding claim 12, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein an existence ratio of an oxygen element detected when the liquid repellent film is measured from an outer surface side using an X-ray photoelectron spectroscopy is 5% or less (see polytetrafluoroethylene, [0061]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the oxygen element in polytetrafluoroethylene is 0%.
Regarding claim 13, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein an existence ratio of an oxygen element detected when the liquid repellent film is measured from an outer surface side using an X-ray photoelectron spectroscopy is 0% (see polytetrafluoroethylene, [0061]).
Polytetrafluoroethylene has a formula of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the oxygen element in polytetrafluoroethylene is 0%.
Regarding claim 14, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein existence ratios of a hydrogen element and a silicon element in the liquid repellent film are each 0.1 mol% or less (see polytetrafluoroethylene, [0061]).
Polytetrafluoroethylene has a formula of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the hydrogen and silicon elements in polytetrafluoroethylene is 0%.
Regarding claim 15, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein existence ratios of a hydrogen element and a silicon element in the liquid repellent film are each 0.01 mol% or less (see polytetrafluoroethylene, [0061]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The existence ratio of the hydrogen and silicon elements in polytetrafluoroethylene is 0%.
Regarding claim 16, Lopatin discloses all claim limitations set forth above and further discloses a solid-state lithium ion rechargeable battery:
wherein a heat resistance of the liquid repellent film is 250°C or more (see polytetrafluoroethylene, [0061]).
The melting point of polytetrafluoroethylene is 327°C, which indicates a heat resistance of 250°C or more.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin (US 2010/0261071 A1) as applied to claim(s) 1 above, and further in view of Nakazawa et al. (JP 2008-226728 A, hereinafter Nakazawa).
Regarding claim 6, Lopatin discloses all claim limitations set forth above, but does not explicitly disclose a solid-state lithium ion rechargeable battery:
wherein a thickness of the liquid repellent film is 1 μm or less.
Nakazawa discloses an all-solid-state lithium ion secondary battery (10, [0024]) comprising a liquid repellent film (6) having a thickness of 1 µm or less to improve the moisture prevention (see moisture preventing film, [0033]). Lopatin and Nakazawa are analogous art because they are directed to all-solid-state lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the liquid repellent film of Lopatin with a thickness as taught by Nakazawa in order to improve the moisture prevention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin (US 2010/0261071 A1) as applied to claim(s) 1 above, and further in view of Kithara et al. (JP 2000-311710 A, hereinafter Kithara).
Regarding claim 8, Lopatin discloses all claim limitations set forth above, but does not explicitly disclose a solid-state lithium ion rechargeable battery:
wherein the positive electrode layer, the negative electrode layer, and the solid electrolyte sandwiched between the positive electrode layer and the negative electrode layer have relative density of 80% or more.
Kithara discloses an all-solid-state lithium ion secondary battery (FIG. 1, [0017]) comprising a positive electrode layer (1), a negative electrode layer (2) and a electrolyte layer (3) disposed between the positive electrode layer (1) and the negative electrode layer (2) having a relative density of 80% or above (see relative density, [0022]) to improve the discharge capacity and cycle performance (see relative density, [0043]). Lopatin and Kithara are analogous art because they are directed to all-solid-state lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the all-solid-state lithium ion secondary battery of Lopatin with the relative density of Kithara in order to improve the discharge capacity and cycle performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3–16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725